Broyles, C. J.
The accused was convicted of the offense of knowingly possessing apparatus for the distilling of intoxicating liquors. It appears from the bill of exceptions' and the transcript of the record that the motion for new trial was overruled on March 21, 1938; and the bill of exceptions states that it was presented to the judge on “the 13th day of April, 1938, and within the time prescribed by law.” The statement that the bill of exceptions was presented “within the time prescribed by law” is contradicted by the preceding statement that it was presented on “the 13th day of April, 1938.” Coker v. Life &c. Ins. Co., 180 Ga. 525 (179 S. E. 626). It not affirmatively appearing that the bill of exceptions was presented within the time required by law (within twenty days from the date of the overruling of the motion for new trial), the writ of error must be

Dismissed.


MacIntyre and Querry, JJ., concur.